Case 1:19-cr-00018-JPH-TAB Document 448 Filed 01/13/21 Page 1 of 2 PageID #: 1747




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                  )
                                            )
                          Plaintiff,        )
                                            )
                     v.                     )    No. 1:19-cr-00018-JPH-TAB
                                            )
 MANUEL VASQUEZ-SOTO,                       ) -02
                                            )
                          Defendant.        )


                          ENTRY FOR JANUARY 13, 2021

       On this date, Defendant Marco Antonio Quinonez-Vasquez appeared in

 person and by counsel, Jonathan Bont, for a sentencing hearing. The

 government appeared by counsel, Assistant United States Attorney, Bradley

 Blackington. Brittany Neat appeared on behalf of the United States Probation

 Office. The hearing was recorded by Court Reporter, Jodie Franzen. Elizabeth

 Sanchez was sworn in as interpreter.

       The Court reviewed the presentence investigation report. There were no

 objections. The parties were heard with respect to the sentence, application of

 the Sentencing Guidelines and application of 18 U.S.C. § 3553(a) factors. For

 the reasons stated, Defendant was sentenced to 41 months' imprisonment and

 three years' supervised release. A fine of $500.00 was imposed with interest

 waived. A special assessment of $200.00 was imposed. The government

 moved to dismiss the previous Indictment, which motion was GRANTED.

 Defendant was remanded to the custody of the U.S. Marshal. The Judgment

 is forthcoming.
Case 1:19-cr-00018-JPH-TAB Document 448 Filed 01/13/21 Page 2 of 2 PageID #: 1748




 Distribution:

 Bradley A. Blackington
 UNITED STATES ATTORNEY'S OFFICE
 bradley.blackington@usdoj.gov

 Jonathan A. Bont
 PAGANELLI LAW GROUP
 jon@paganelligroup.com




                                       2
